DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4-11 and 15-21 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 12, 13, 14, 22, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (2018/0115790).
Regarding claims 1, 12, and 22, Kim discloses a method of processing user interface content, the method comprising: 
receiving, by a server computer, a user interface event, the user interface event corresponding to a user interface of a client device (paragraph 0041, request from terminal device); 

generating an interface model using the application associated with the user interface event, wherein the interface model defines state information for one or more graphic objects of the user interface, the state information resulting from the user interface event (paragraphs 0055-0059, second code); and 
sending, by the server computer, the interface model to the client device, the interface model enabling the client device to render the user interface (paragraphs 0069 and 0076).

Regarding claims 2 and 13, Kim discloses the method and system of claims 1 and 12, wherein the interface model includes a hierarchical data structure having the one or more graphic objects, a graphic object of the one or more graphic objects having one or more attributes defined by the state information (paragraph 0059).

Regarding claims 3 and 14, Kim discloses the method of any one of claims 1, 2, 12, or 13, wherein the one or more graphic objects include at least one of a box, a line, an image, an icon, text, and a content item to be displayed in the user interface (paragraphs 0059 and 0061).

Regarding claim 23, Kim discloses the non-transitory computer-readable medium of claim 22, wherein the interface model is a first interface model and wherein compressing the interface model includes: determining a difference between the state information for the one or more graphic objects and previous state information for the one or more graphic objects; and generating a second interface model including data for the one or more graphic objects having state information that is different from the previous state information (paragraph 0063, image compression consists of isolating a portion of the previous state and sending only the changed data).

Regarding claim 24, Kim discloses the non-transitory computer-readable medium of any one of claims 22 or 23, wherein generating the interface model includes generating a portion of the interface model, the portion of the interface model being associated with a portion of the user interface (paragraph 0063, image compression consists of isolating a portion of the previous state and sending only the changed data).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421